EXHIBIT 10.1
 
DEBT CONVERSION AGREEMENT


THIS DEBT CONVERSION AGREEMENT (the “Agreement”) is made as of this 16th day of
June, 2014 by and among MIDWEST ENERGY EMISSIONS CORP., a Delaware corporation
(the “Company”), RICHARD MACPHERSON, an individual (“MacPherson”), 3253517 NOVA
SCOTIA LIMITED, a Nova Scotia corporation (the “Nova Scotia Company”) and
EASTERN EMISSIONS CONSULTANTS INCORPORATED, a Nova Scotia corporation (“Eastern
Emissions”).


RECITALS


WHEREAS, MacPherson is the controlling principal of each of the Nova Scotia
Company and Eastern Emissions;


WHEREAS, pursuant to a Conversion Agreement entered into as of June 27, 2013 by
and among the Company, MacPherson and the Nova Scotia Company, (i) certain
principal owing on advances payable to MacPherson and the Nova Scotia Company
were converted into 12% Convertible Promissory Notes, (ii) certain of such
principal owing was agreed to be forgiven, (iii) $4,167.35 of remaining
principal owing was agreed to continue to be carried on the books of the Company
and remain a liability due to MacPherson but will not longer accrue interest
after the date thereof (the “Remaining Principal”), and (iv) accrued interest on
all of such advances was agreed to continue to be carried on the books of the
Company and remain a liability due to MacPherson which accrued interest as of
the date hereof totals $216,502.00 (the “Accrued Interest”);


WHEREAS, in addition thereto, the Company owes MacPherson $10,500.00 in the
aggregate for certain truck rental fees incurred in 2011 (the “Truck Rental
Fees”);


WHEREAS, pursuant to a Consulting Agreement entered into as of January 10, 2012
by and between the Company and Eastern Emissions, the Company has agreed to pay
Eastern Emissions a consulting fee of $15,000 per month for three years
commencing as of November 1, 2011;


WHEREAS, the unpaid consulting fees thereunder through December 31, 2013 total
$150,000.00 (the “2013 Unpaid Fees”);


WHEREAS, immediately prior hereto, MacPherson assigned and transferred to the
Nova Scotia Company all of his right, title and interest in and to the Remaining
Principal, Accrued Interest and the Truck Rental Fees;


WHEREAS, immediately prior hereto, Eastern Emissions assigned and transferred to
the Nova Scotia Company all of its right, title and interest in and to the 2013
Unpaid Fees;


WHEREAS, as a result thereof, the aggregate amount owing from the Company to the
Nova Scotia Company for the Remaining Principal, Accrued Interest, Truck Rental
Fees and 2013 Unpaid Fees totals $381,169.35;
 
WHEREAS, the Company has requested that the Nova Scotia Company convert all of
such amount owing into securities of the Company, and the Nova Scotia Company is
willing to accept such securities in lieu of receiving cash payment for such
amount owing in full satisfaction thereof and on the terms and conditions
hereinafter set forth.
 
 
1

--------------------------------------------------------------------------------

 


NOW, THEREFORE, and in consideration of the foregoing premises and for other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties agree as follows:


1. Adoption of Recitals. The foregoing recitals, which are hereby adopted and
confirmed, are incorporated into and made part of this Agreement as if fully set
forth at length herein.
 
2. Conversion. The Nova Scotia Company hereby agrees to convert the aggregate
amount owing from the Company for the Remaining Principal, Accrued Interest,
Truck Rental Fees and 2013 Unpaid Fees which totals $381,169.35 into 346,518
Units of the Company at a conversion price of $1.10 per Unit with each Unit
consisting of (i) one (1) share (the “Shares”) of the Company’s common stock,
par value $0.001 per share (the “Common Stock”), and (ii) a warrant (the
“Warrants”) to purchase one (1) share of Common Stock (the “Warrant Shares”), at
an exercise price of $1.10 per Warrant Share (the “Exercise Price”). Each
Warrant shall be immediately exercisable upon issuance at an Exercise Price of
$1.10 per Warrant Share and expires on the date which is five years after
issuance and shall contain such other terms and conditions as set forth therein.
It is understood and agreed that the Units being acquired hereunder have the
same terms as the units being offered to certain accredited investors of the
Company pursuant to a Confidential Private Placement Subscription Booklet dated
March 19, 2014, a copy of which has been provided to the Nova Scotia Company.
 
3. Subscription Documents. Subject to the completion by the Nova Scotia Company
of the appropriate Subscription Agreement and Investor Questionnaire, the
Company hereby agrees to accept and execute the Subscription Agreement and
promptly issue such number of Units to the Nova Scotia Company as set forth
therein.
 
4. Satisfaction of Obligations. Subject to the complete execution and delivery
of the Subscription Agreement and the issuance and delivery of the Units, all of
the obligations of the Company with respect to the Remaining Principal, Accrued
Interest, Truck Rental Fees and 2013 Unpaid Fees are considered satisfied in
full, discharged and cancelled.
 
5. Representations and Warranties of the Company. The Company hereby represents
and warrants to each of MacPherson, the Nova Scotia Company and Eastern
Emissions as follows:
 
(a) Authority. The Company has all requisite corporate power and authority to
execute and deliver this Agreement and consummate the transactions contemplated
hereby. The execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby have been duly authorized by all necessary
action on the part of the Company. The Company has duly executed and delivered
this Agreement and, assuming due authorization, execution and delivery of this
Agreement by MacPherson, the Nova Scotia Company and Eastern Emissions, this
Agreement constitutes a legal, valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms, except to the
extent that enforceability may be limited by bankruptcy laws or other laws
affecting creditors’ rights generally and by general principles of equity.
 
(b) No Breach. The execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby will not (i) violate any
provision of the articles of incorporation or bylaws of the Company; (ii)
violate, conflict with or result in the breach of any of the terms of, result in
a material modification of, otherwise give any other contracting party the right
to terminate, or constitute (or with notice or lapse of time, or both
constitute) a default under any material contract or other agreement to which
the Company is a party or by or to which it or any of its assets or properties
may be bound or subject; (iii) violate any order, judgment, injunction, award or
decree of any court, arbitrator or governmental or regulatory body against, or
binding upon, the Company or upon the properties or business of the Company; or
(iv) violate any statute, law or regulation of any jurisdiction applicable to
the transactions contemplated herein which could have a materially adverse
effect on the business or operations of the Company.
 
 
2

--------------------------------------------------------------------------------

 
 
6. Representations and Warranties of MacPherson, the Nova Scotia Company and
Eastern Emissions. Each of MacPherson, the Nova Scotia Company and Eastern
Emissions hereby represents and warrants to the Company as follows:
 
(a) Authority. MacPherson has all the right, power and capacity, and each of the
Nova Scotia Company and Eastern Emissions has all requisite corporate power and
authority, to execute and deliver this Agreement and consummate the transactions
contemplated hereby. Each of MacPherson, the Nova Scotia Company and Eastern
Emissions has duly executed and delivered this Agreement and, assuming due
authorization, execution and delivery of this Agreement by the Company, this
Agreement constitutes a legal, valid and binding obligation of each of
MacPherson, the Nova Scotia Company and Eastern Emissions, enforceable against
each of MacPherson, the Nova Scotia Company and Eastern Emissions in accordance
with its terms, except to the extent that enforceability may be limited by
bankruptcy laws or other laws affecting creditors’ rights generally and by
general principles of equity.
 
(b) No Prior Transfer. Each of MacPherson, the Nova Scotia and Eastern Emissions
has not transferred any right, title or interest in and to the Remaining
Principal, Accrued Interest, the Truck Rental Fees and the 2013 Unpaid Fees to
any other party or incurred any obligation to do so, except as set forth herein.
 
(c) Tax Liability. Each of MacPherson, the Nova Scotia Company and Eastern
Emissions acknowledges that it has reviewed with its own tax advisors the
federal, state, local and foreign tax consequences of the transactions
contemplated by this Agreement, and that it is relying solely on such advisors
and not on any statements or representations of the Company or any of its
agents. Each of MacPherson, the Nova Scotia Company and Eastern Emissions
understands that it (and not the Company) shall be responsible for any tax
liability that may arise as a result of the transactions contemplated by this
Agreement.
 
7. Survival. The representations and warranties in Sections 5 and 6 shall
survive the execution and delivery of this Agreement.
 
8. Miscellaneous.
 
(a) Neither this Agreement nor any provisions hereof shall be modified,
discharged or terminated except by an instrument in writing signed by the party
against whom any waiver, change, discharge or termination is sought.
 
(b) This Agreement constitutes the entire understanding between the parties with
respect to the subject matter hereof, supersedes any and all prior discussions,
and may not be modified or amended except in writing and signed by the parties
hereto.
 
(c) Any notice or communication under this Agreement must be in writing and sent
(i) by mail, postage prepaid and registered or certified with return receipt
requested, (ii) by overnight courier, (iii) by facsimile or email, or (iv) by
delivering the same in person. Notices shall be sent to the last known addresses
of the parties or to such other address or addresses as any party may designate
by notice as provided above.
 
 
3

--------------------------------------------------------------------------------

 
 
(d) Each party to this Agreement shall perform any and all acts and execute and
deliver any and all documents as may be necessary and proper under the
circumstances in order to accomplish the intents and purposes of this Agreement
and to carry out its provisions.
 
(e) This Agreement shall be binding upon and inure to the benefit of the parties
and their heirs, executors, administrators, successors, legal representatives
and permitted assigns.
 
(f) This Agreement shall be governed and construed under the laws of the State
of Delaware.
 
(g) If any provision or any portion of any provision of this Agreement shall be
held to be void or unenforceable, the remaining provisions of this Agreement or
the remainder of the provision held void or unenforceable in part shall continue
in full force and effect.
 
(h) No waiver by any party, whether express or implied, of any provision of this
Agreement, or of any breach or default, shall constitute a waiver or a breach of
a similar or dissimilar provision or condition at the same time or any prior or
subsequent time.
 
(i) Each of the parties hereto represents, warrants and covenants that it has
had ample opportunity to consider entering into this Agreement and has had an
opportunity to consult with counsel regarding this Agreement prior to executing
the same. Each of MacPherson, the Nova Scotia Company and Eastern Emissions
understands and agrees that Kaye Cooper Kay & Rosenberg, LLP, the draftsperson
of this Agreement, has prepared this Agreement on behalf of the Company and is
not representing any of the other parties in an individual capacity in the
negotiation and consummation of the transactions hereunder. The parties further
agree that any rule that provides that an ambiguity within a document will be
interpreted against the party drafting such document shall not apply.
 
(j) This Agreement may be executed in counterparts, each of which shall be
considered an original instrument, but all of which together shall be considered
one and the same agreement. The counterparts may be delivered by facsimile
transmission or by electronic mail in portable document format (.pdf).
 
[signature page follows]
 
 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.
 

  MIDWEST ENERGY EMISSIONS CORP.
 
By: /s/ Richard H. Gross
Name: Richard H. Gross
Title: Chief Financial Officer
 
/s/ Richard MacPherson
RICHARD MACPHERSON
 
3253517 NOVA SCOTIA LIMITED
 
By: /s/ Richard MacPherson
Name: Richard MacPherson
Title: President
 
EASTERN EMISSIONS CONSULTANTS
INCORPORATED
 
By: /s/ Richard MacPherson
Name: Richard MacPherson
Title: President
 

 
 
5

--------------------------------------------------------------------------------

 
 